Dismissed and Memorandum Opinion filed October 26, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00823-CR

                     ARVIN ALEXIS BARBOZA, Appellant
                                          V.
                        THE STATE OFTEXAS, Appellee

                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1473073

                   MEMORANDUM                      OPINION


      After an open plea of guilty, appellant was convicted of the offense of
aggravated robbery with a deadly weapon and sentenced on August 3, 2017. No
timely motion for new trial was filed. Appellant’s notice of appeal was not filed until
October 3, 2017.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2